Citation Nr: 0104784	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  95-18 623	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Montgomery, Alabama


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had service from January 1954 to June 1974.  This 
appeal arises from a January 1995 rating decision which, 
among other things, denied a total rating for compensation 
purposes based on individual unemployability.  In a September 
1996 rating decision, the veteran was rated as incompetent 
for VA purposes, and his wife has been appointed as his 
fiduciary.  The veteran was accorded a hearing at the RO in 
October 1997, and a transcript of the hearing is included in 
the claims folder. This case was remanded by the Board of 
Veterans' Appeals (Board) in January 1999 and January 2000.  


REMAND

In this case, the veteran has multiple, service-connected 
disabilities.  One of these disabilities, lumbosacral strain 
with degenerative joint disease and L4-5 radiculopathy, is 
currently rated 40 percent disabling.  Chronic sinusitis, 
post-operative status, and a duodenal ulcer with hiatal 
hernia are service-connected, and each disability is rated 10 
percent disabling.  Subsequent to the Board's remand in 
January 2000, the RO reduced the rating for the veteran's 
service-connected hypertension to a noncompensable rating.  
Noncompensable ratings are also in effect for the veteran's 
service-connected right pterygium, post-operative status, 
residuals of a vocal cord polypectomy, hemorrhoids, and 
residuals of a right leg laceration.  The combined rating 
does not reach 70 percent. 

In that regard, the Board notes that the veteran was accorded 
a VA orthopedic examination in June 1998, to evaluate the 
severity of his service-connected low back disorder.  The 
examination report does not contain a statement by the 
examiner that the claims folder was available, and that the 
claims folder was reviewed in connection with the 
examination.  The examiner noted that all of the medical 
history provided was taken from the veteran's wife, who 
accompanied him to the examination.  The Court has held that 
fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

Records of VA medical treatment of the veteran, dating from 
November 1995 to September 1997, show that he received 
treatment for two of his service-connected, noncompensably 
rated disabilities during that period and the pendency of 
this appeal; his sinusitis and hemorrhoids.  The medical 
records reflecting the veteran's treatment for sinusitis and 
hemorrhoids include November 1996 medical notes reporting his 
treatment for sinusitis, and a February 1997 medical note 
showing his treatment for hemorrhoids.  Although the 
foregoing records may be indicative of a change in the 
severity of his sinusitis and hemorrhoids, the veteran has 
not been accorded a recent VA examination to evaluate the 
severity of these two service-connected disorders.  

At the time of the remand in January 2000, the Board 
determined that the record as it then existed did not permit 
an equitable determination as to whether the veteran's 
service-connected disabilities, by themselves, effectively 
preclude him from following a substantially gainful 
occupation. 

Review of the record since the remand of January 2000 
indicates that the only evaluation of the severity of the 
veteran's service-connected disabilities added to the claims 
folder since January 2000 is the VA examination of the 
veteran in February 2000, to evaluate the severity of his 
service-connected hypertension.  The current record still 
does not permit an equitable determination as to whether the 
veteran's service-connected disabilities, by themselves, 
effectively preclude him from following a substantially 
gainful occupation.  

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist claimants in developing 
evidence in connection with their claims.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Because of the change in 
the law brought about by the VCAA, and for the foregoing 
reasons, a remand in this case is required.  

Accordingly, the claim for a total rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities is REMANDED to the RO for the 
following:  

1.  The RO should contact the veteran 
and/or his guardian and obtain the names 
and addresses of all private medical care 
providers who have treated the veteran 
for his service-connected disabilities 
since his most recent records of private 
medical treatment at Walker Baptist 
Medical Center in June 1999.  After 
obtaining any necessary releases, the 
records of all private medical treatment 
identified, as well as the records of all 
VA medical treatment received by the 
veteran for his service-connected 
disabilities since his most recent VA 
medical examination of record in February 
2000, should be associated with the 
claims folder.  

2.  After the foregoing records are 
obtained, the veteran should be accorded 
a VA examination to determine the current 
severity of his service-connected 
disorders.  All clinical findings should 
be reported in detail.  The claims folder 
must be made available for review by the 
examiner in conjunction with the 
examination and the examiner must report 
that the claims folder has been reviewed.  
The examiner should state whether the 
veteran's service connected disorders 
render the veteran unemployable.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

4.  Following completion of the above 
actions, the RO should again review the 
claim for a total rating for compensation 
purposes based on individual 
unemployability due to service-connected 
disabilities.  If the combined rating for 
the veteran's service-connected 
disabilities is at least 70 percent, the 
RO should determine whether the evidence 
of record demonstrates that the veteran's 
service-connected disabilities preclude 
him from following a substantially 
gainful occupation.  If the combined 
rating for the veteran's service-
connected disabilities is at least 70 
percent and the evidence of record does 
not permit a determination as to whether 
his service-connected disabilities 
preclude him from following a 
substantially gainful occupation, 
evidentiary development should be 
undertaken to permit such determination 
to be made.  

5.  If the claim for a total rating for 
compensation purposes based on individual 
unemployability due to service-connected 
disabilities remains denied (to include a 
finding that the combined rating of the 
veteran's service-connected disabilities 
does not reach 70 percent), the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans'Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





